DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 30 December 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 11–24 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2005/0265172 (published 01 December 2005) (“Stankiewicz”); JP 2005-37846 (published 10 February 2005) (“Kazuo”) and US Patent 5,621,182 (patented 15 April 1997) (“Matsumoto”)
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Stankiewicz; Kazuo; Matsumoto and US Patent Application Publication 2019/0088301 (published 21 March 2019) (“Maekawa”).
Claim 9 is drawn to “a recording medium.”
Claim 9
The Stankiewicz Reference
“9. A recording medium, comprising:
The Stankiewicz reference describes a computer-readable medium containing a multi-track karaoke file structure. Stankiewicz at ¶¶ 12–24, 39, 70, 73, 74, 87, 94, FIG.4.
“one or more backing sound source layers in which backing sounds based on beats and rhythms are recorded;
Stankiewicz’s file structure is multi-track in nature. Id. at ¶¶ 22, 70, 71, FIG.4. It includes a plurality of backing sound source layers, such as piano, guitar and drum tracks. Id. These tracks are based on beats and rhythms since they represent recorded music. See id.
“a melody sound source layer in which a rest section corresponding to a rest is included, and melody notes corresponding to lyrics based on the beats and rhythms are recorded; and
Stankiewicz’s file structure further includes a melody layer, such as a vocal track. Id. This track is based on beats and rhythm because it represents recorded vocals. See id. It will also include the rest sections corresponding to rests taken by the vocalist. See id.
“a lyric voice source layer in which lyric voices are recorded in a position corresponding to the rest section,
Stankiewicz’s file structure includes time-coded lyrics that are displayed in sync with the vocals. Id. at ¶ 92.
Stankiewicz does not describe syncing the lyrics with rest portions included in the vocal track.
“wherein a text corresponding to lyrics is inputted and converted into the lyric voices having a frequency corresponding to a voice of the user or performer, output to the recording device and is recorded in the lyrics voice source layer by the recording device,

Stankiewicz describes inputting text (i.e., words) corresponding to lyrics, outputting the text to a recording device and recording the text in a lyric voice source layer.
Stankiewicz, however, does not describe converting the text into lyric voices (e.g., through synthesis) having a frequency corresponding to a voice of the user or performer and then outputting and recording the converted lyric voices. Rather, Stankiewicz displays the text lyrics on a screen. Id. at ¶ 92.
“the backing sounds, the melody notes and the lyric voices are recorded at the same time instead of being recorded sequentially.”
This limitation is not limiting. It concerns the time at which notes and lyric voices are recorded. This process does not impact the actual structure of the claimed recording medium. Without some claimed linkage between recording order and structure, the recording medium will be the same regardless of when the information is recorded.

Table 1
The table above shows that the Stankiewicz reference describes a computer-readable medium containing a multi-track karaoke file structure that largely corresponds to the claimed recording medium. The two differ because Stankiewicz follows a more conventional karaoke approach of visually displaying lyrics in sync with a vocal track. The claimed recording medium, on the other hand, includes converting text into lyric voices and recording the converted lyric voices onto the recording medium.
In the field of karaoke, several references describe efforts to provide audible lyrics, or a lyric voice, to a user. One instance, cited by the Applicant in an IDS (09 February 2021), is the Kazuo reference. Kazuo recognizes that people enjoy playing karaoke in situations that prevent them from observing lyrics on a display. Kazuo at ¶ 1, 2, 50. For instance, Kazuo describes that people like performing karaoke in the car or on a portable device. Id. Kazuo also notes that visually-impaired people enjoy karaoke. Id. To assist people in singing along, Kazuo converts time-coded lyrics into a lyric voice through voice synthesis. Id. at ¶¶ 1–14. Kazuo times the synthetic lyric voice’s reproduction to coincide with rests/blanks in the melody line that matches the lyric’s vocal performance. Id. Much of Kazuo’s disclosure concerns a technique for modulating the speed of the synthetic lyric voice to fit within the rest/blank periods with minimal overlap. Id. ¶¶ 29–49. The lyric voice is reproduced without beats, rhythm or pitch interval; in particular, the basic pitch and speed of the lyric voice is specified. Id. at ¶ 27. The speed is increased if the time taken to reproduce the lyrics would not fit in the rests/blanks. Id. at ¶¶ 9, 31.
Together, Stankiewicz and Kazuo suggest various techniques for implementing karaoke systems. Stankiewicz provides a multi-track karaoke system that enables a user to selectively mute tracks (including backing tracks). Kazuo further suggests synthesizing a voice from time-coded lyrics, associating the synthetic voice with rest/blank periods in the melody and adjusting the speed of the voice to fit within the rest/blank periods. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Stankiewicz’s karaoke file structure to include melody rest/blank periods, and sync data to synchronize synthesis of a lyric voice during the rest/blank periods in the melody/vocal track.
Modifying Stankiewicz’s file structure as just discussed would not result in the synthesized lyric voice being placed in a layer by a user or performer since Kazuo describes synthesizing the lyric voice from text during reproduction instead of recording the synthesized voice into the lyric layer. This is also an obvious difference. Stankiewicz and Kazuo together generally teach and suggest adding a guide voice to a karaoke system. Kazuo provides an automated way of achieving this through real-time text-to-speech synthesis performed during reproduction. But just as one of ordinary skill would have known that live recording and synthesis are useful in music reproduction, one of ordinary skill would have also recognized that the lyric voice itself, whether produced live or by synthesis, may be recorded for later reproduction as a karaoke guide voice. See Matsumoto at col. 3 ll. 30–49, FIG.3 (describing a MIDI file structure that contains voice data samples to avoid the use of a speech synthesizer during reproduction.) Accordingly, it would have been obvious for one of ordinary skill in the art to configure Stankiewicz’s system to include a lyric voice track containing a synthetic voice with a desired frequency (e.g., of a user or performer) converted from lyrical text. See MPEP § 2144.04(III) (discussing obviousness of generally automating a manual activity). For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 10 depends on claim 9 and recites details concerning a computer memory used to store digital versions of the backing, melody and lyric voice. Stankiewicz describes a computer memory to read and play karaoke songs. Stankiewicz at ¶¶ 20–23, 29–35, 99, 105. A known technology for implementing a computer’s memory is a magnetic random access memory (MRAM). The Park reference describes such an MRAM, which corresponds to the claimed memory as shown in the table below.
Claim 10
The Park Reference
“further comprising: a plurality of active regions defined on a substrate by an isolation film,
Park’s memory includes a matrix of memory cells 10, with each containing magnetic tunnel junction MTJ devices in active regions 110 separated from other cells by an isolation layer/film 103. Park at ¶¶ 23–27, 72, FIGs.1, 5.
“the plurality of active regions are extended in one direction so that a first region and a second region are provided at both ends of each of the plurality of active regions, arranged so that the one direction forms an oblique angle with respect to a first direction, and arranged in parallel in a second direction intersecting the first direction;
Active regions 110a extend along a direction that is oblique to a Y-axis. Id. at ¶ 46–58, FIG4. Active regions 110a are also arranged in parallel with each other. Id.
“a plurality of word lines arranged in parallel in the first direction while extending in the second direction on the substrate across corresponding ones of the plurality of active regions arranged in the second direction;
Park’s memory includes word lines 120 arranged in parallel with the Y-axis and extending across the parallel line of active regions 110a. Id. at ¶ 57, FIG.4.
“a plurality of source lines arranged in parallel in the second direction while extending in the first direction and commonly and electrically connected to the first regions of corresponding ones of the plurality of active regions arranged in the first direction;
Park’s memory includes source lines 130 lines extending across the X-axis and being arranged in parallel along the parallel line of active regions 110a. Id. at ¶ 57, FIG.4. Sources lines 130 connect to one end of active regions 110a, such as a source of an access transistor Cx. Id. at FIG.3.
“a plurality of variable resistance structures arranged in the first direction and the second direction to correspond to the plurality of active regions, and electrically connected to the second regions of corresponding ones of the plurality of active regions; and
Park’s memory includes variable resistances 140 arranged in the X- and Y-axes and connected to the other end of active regions 110a. Id. at ¶ 57, FIGs.3, 4.
“a plurality of bit lines arranged in parallel in the second direction while extending in the first direction to alternate with the plurality of source lines and commonly and electrically connected to corresponding ones of the plurality of variable resistance structures arranged in the first direction,
Park’s memory includes bit lines 150 arranged in parallel with each other and along the X-axis. Id. at ¶ 57, FIGs. 3, 4. Bit lines 150 alternate with source lines 130 and connect to variable resistances 140. Id.
“wherein the backing sounds, the melody notes and the voices are respectively converted into 0 or 1,
Stankiewicz suggests storing karaoke information, including multiple audio tracks, in a digital form for use by a computer. Stankiewicz at ¶¶ 20–23, 29–35, 99, 105.
“a specific memory cell Cs is determined as a result of selection of a specific word line WL5 and a specific bit line BL1,
Park’s memory is written in the same fashion as the claimed memory. A cell is selected by a word lien and bit line. Park at ¶¶ 45–55, FIG.3.
“a current path to the specific source line SL2 and an access transistor T of the specific memory cell Cs and the specific bit line BL1 is created as a result of supply of a high voltage to a specific source line SL2, a low voltage to the specific bit line BL1 and a turn-on voltage to the specific word line WL5, and
“thus, data "0" is recorded on a magnetic transfer junction (MTJ) element of the specific memory cell Cs, and
A logic 0 is recorded by a source current from a source line to an access transistor, where a high voltage is applied to the source, a low voltage is applied to the bit line and a turn-on voltage is applied to the word line. Id.
“the specific memory cell Cs is selected as a result of selection of the specific word line WL5 and the specific bit line BL1,
A cell is selected by a word line and bit line. Id.
“a current path to the specific bit line BL1 and an access transistor T of the specific memory cell Cs and the specific source line SL2 is created as a result of supply of a low voltage to the specific source line SL2, a high voltage to the specific bit line BL1 and a turn-on voltage to the specific word line WL5, and
“thus, data "1" is recorded on an MTJ element of the specific memory cell Cs.”
A logic 1 is recorded by a source current from a source line to an access transistor, where a low voltage is applied to the source, a high voltage is applied to the bit line and a turn-on voltage is applied to the word line. Id.

Table 2
Accordingly, it would have been obvious for one of ordinary skill in the art to implement and use the claimed memory in a computer system to store a karaoke file, such as the one described by Stankiewicz. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo, the Matsumoto and the Maekawa references makes obvious all limitations of the claim.
Claim 11 depends on claim 9 and further requires the following:
“wherein one or more of the rest sections are recorded before and after the melody notes or between the melody notes.”
The obviousness rejection of claim 9 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice with the rests to avoid overlapping the lyric voice with the melody. The rests/blanks are inherently sections placed before, after and between notes. See Kazuo at ¶ 2. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 12 depends on claim 9 and further requires the following:
“wherein the lyric voice is recorded in a position that corresponds to a rest section before the melody notes start to play, among positions corresponding to one or more of the rest sections.”
The obviousness rejection of claim 9 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice (a guide voice) with the rests to avoid overlapping the lyric voice with the melody. Accordingly, the lyric voice would be placed in a rest section before the melody notes start to play. See Kazuo at ¶ 2. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein the lyric voice is recorded at a position corresponding to a rest section that is 0.5 second before the melody notes start to play, among positions corresponding to one or more of the rest sections.”
The obviousness rejection of claim 9 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice (a guide voice) with the rests to avoid overlapping the lyric voice with the melody. Accordingly, the lyric voice would be placed in a rest section before the melody notes start to play. See Kazuo at ¶ 2. The amount of time before would be a function of how long it takes for the lyric voice to be reproduced and the length of the rests. The specific claimed time of 0.5 second would naturally occur as various pieces of music are performed. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 14 depends on claim 9 and further requires the following:
“the backing sound source layer, comprising: a first backing sound source layer in which bass sounds based on the beats and rhythms are placed; a second backing sound source layer in which string ensemble sounds based on the beats and rhythms are placed; and a third backing sound source layer in which brass sounds based on the beats and rhythms are placed.”
Claim 15 depends on claim 9 and further requires the following:
“the backing sound source layer, comprising; a first backing sound source layer in which guitar sounds based on the beats and rhythms are placed; a second backing sound source layer in which drum sounds based on the beats and rhythms are placed; and a third backing sound source layer in which bass sounds based on the beats and rhythms are placed.”
The Stankiewicz reference describes a file that includes multiple backing tracks, including bass, guitars, drums, strings and brass. Stankiewicz at ¶¶ 43, 70, 88, 92. The Examiner takes Official notice of music including string and brass backing. These known types of backing instruments strongly suggest that one of ordinary skill in the art at the time of filing would have modified Stankiewicz’s music file to further include string ensemble and brass backing tracks as desired for a particular orchestration. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claims.
Claim 16 depends on claim 9 and further requires the following:
“wherein in the melody sound source layer, piano sounds or violin sounds corresponding to lyrics based on the beats and rhythms are recorded.”
Stankiewicz’s music file includes a melody/vocal track. Stankiewicz at ¶¶ 43, 70, 88, 92. The Kazuo reference further suggests including a separate guide melody track. Kazuo at ¶ 29. The Examiner takes Official notice of the use of strings and piano as a guide melody instrument. Accordingly, it would have been obvious for one of ordinary skill in the art to use strings or piano as a guide melody instrument track in Stankiewicz’s music file. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 17 is drawn to “a method of producing a sound source file.”
Claim 17
The Stankiewicz Reference
“17. A method of producing a sound source file, comprising:
The Stankiewicz reference describes a multi-track karaoke file structure and a method for producing the file. Stankiewicz at ¶¶ 12–24, 39, 70, 73, 74, 87, 94, FIG.4.
“(a) recording backing sounds based on beats and rhythms in a backing sound source layer;
Stankiewicz’s file structure is produced as a multi-track file. Id. at ¶¶ 22, 70, 71, FIG.4. It includes a plurality of recorded backing sound source layers, such as piano, guitar and drum tracks. Id. These tracks are based on beats and rhythms since they represent recorded music. See id.
“(b) recording melody notes corresponding to lyrics based on the beats and rhythms in a melody sound source layer including a rest section corresponding to a rest; and
Stankiewicz’s file structure further includes a recorded melody layer, such as a vocal track. Id. This track is based on beats and rhythm because it represents recorded vocals. See id. It will also include the rest sections corresponding to rests taken by the vocalist. See id.
“(c) recording lyric voices in a position corresponding to the rest section in a lyric voice source layer,
Stankiewicz’s file structure records time-coded lyrics that are displayed in sync with the vocals. Id. at ¶ 92.
Stankiewicz does not describe syncing the lyrics with rest portions included in the vocal track.
“wherein a text corresponding to lyrics is inputted and converted into the lyric voices having a frequency corresponding to a voice of the user or performer, output to the recording device and is recorded in the lyric voice source layer by the recording device,

Stankiewicz describes inputting text (i.e., words) corresponding to lyrics, outputting the text to a recording device and recording the text in a lyric voice source layer.
Stankiewicz, however, does not describe converting the text into lyric voices (e.g., through synthesis) having a frequency corresponding to a voice of the user or performer and then outputting and recording the converted lyric voices. Rather, Stankiewicz displays the text lyrics on a screen. Id. at ¶ 92.
“the backing sounds and melody notes are recorded at the same time, and then the lyric voices are recorded while the recorded backing sounds and melody notes are played.”
This limitation concerns the time at which notes and lyric voices are recorded. Stankiewicz does not address the order in which backing sounds, melody notes and lyric voices are recorded.

Table 3
The table above shows that the Stankiewicz reference describes a multi-track karaoke file structure and producing method that largely corresponds to the claimed method. The two differ because Stankiewicz follows a more conventional karaoke approach of visually displaying lyrics in sync with a vocal track. The claimed method, on the other hand, includes a user/performer recorded lyric voice that is time-coded for synchronous reproduction with rest sections in the melody/lead vocal track. The claimed method also requires recording the lyric voices after the simultaneous recording of the backing sounds and melody notes. These are not patentable differences.
In the field of karaoke, several references describe efforts to provide audible lyrics, or a lyric voice, to a user. One instance, cited by the Applicant in an IDS (09 February 2021), is the Kazuo reference. Kazuo recognizes that people enjoy playing karaoke in situations that prevent them from observing lyrics on a display. Kazuo at ¶ 1, 2, 50. For instance, Kazuo describes that people like performing karaoke in the car or on a portable device. Id. Kazuo also notes that visually-impaired people enjoy karaoke. Id. To assist people in singing along, Kazuo converts time-coded lyrics into a lyric voice through voice synthesis. Id. at ¶¶ 1–14. Kazuo times the synthetic lyric voice’s reproduction to coincide with rests/blanks in the melody line that matches the lyric’s vocal performance. Id. Much of Kazuo’s disclosure concerns a technique for modulating the speed of the synthetic lyric voice to fit within the rest/blank periods with minimal overlap. Id. ¶¶ 29–49. The lyric voice is reproduced without beats, rhythm or pitch interval; in particular, the basic pitch and speed of the lyric voice is specified. Id. at ¶ 27. The speed is increased if the time taken to reproduce the lyrics would not fit in the rests/blanks. Id. at ¶¶ 9, 31.
Together, Stankiewicz and Kazuo suggest various techniques for implementing karaoke systems. Stankiewicz provides a multi-track karaoke system that enables a user to selectively mute tracks (including backing tracks). Kazuo further suggests synthesizing a voice from time-coded lyrics, associating the synthetic voice with rest/blank periods in the melody and adjusting the speed of the voice to fit within the rest/blank periods. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Stankiewicz’s karaoke file structure to include melody rest/blank periods, and sync data to synchronize synthesis of a lyric voice during the rest/blank periods in the melody/vocal track.
Modifying Stankiewicz’s file structure as just discussed would not result in the synthesized lyric voice being placed in a layer by a user or performer since Kazuo describes synthesizing the lyric voice from text during reproduction instead of recording the synthesized voice into the lyric layer. This is also an obvious difference. Stankiewicz and Kazuo together generally teach and suggest adding a guide voice to a karaoke system. Kazuo provides an automated way of achieving this through real-time text-to-speech synthesis performed during reproduction. But just as one of ordinary skill would have known that live recording and synthesis are applicable to music reproduction, one of ordinary skill would have also recognized that the lyric voice itself, whether produced live or through synthesis, may be recorded and later reproduced as a karaoke guide voice. See Matsumoto at col. 3 ll. 30–49, FIG.3 (describing a MIDI file structure that contains voice data samples to avoid the use of a speech synthesizer during reproduction.) Accordingly, it would have been obvious for one of ordinary skill in the art to configure Stankiewicz’s system to include a lyric voice track containing a synthetic voice based on lyric text. See MPEP § 2144.04(III) (discussing obviousness of generally automating a manual activity). It would have also been obvious to record the lyric voice after the backing and melody tracks are recorded since it would assist the user/performer in timing the lyric voice to fit in the rest intervals, as suggested by Kazuo. See Kazuo at ¶ 6. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“wherein the rest section has durations corresponding to a whole rest, a dotted half rest, a half rest, a dotted quarter rest, a quarter rest, a dotted eighth rest, an eighth rest, and a sixteenth rest.”
The obviousness rejection of claim 17 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice with the rests to avoid overlapping the lyric voice with the melody. The Examiner takes Official notice that rests are delineated as whole rests, dotted half rests, half rests, dotted quarter rests, quarter rests, dotted eighth rests, eighth rests and sixteenth rests. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 19 depends on claim 17 and further requires the following:
“wherein one or more of the rest sections are placed before and after the melody notes or between the melody notes.”
The obviousness rejection of claim 17 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice with the rests to avoid overlapping the lyric voice with the melody. The rests/blanks are inherently sections placed before, after and between notes. See Kazuo at ¶ 2. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“wherein the lyric voice is recorded in a position that corresponds to a rest section before the melody notes start to play, among positions corresponding to one or more of the rest sections.”
The obviousness rejection of claim 17 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice (a guide voice) with the rests to avoid overlapping the lyric voice with the melody. Accordingly, the lyric voice would be placed in a rest section before the melody notes start to play. See Kazuo at ¶ 2. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 21 depends on claim 20 and further requires the following:
“wherein the lyric voice is recorded at a position corresponding to a rest section that is 0.5 second before the melody notes start to play, among positions corresponding to one or more of the rest sections.”
The obviousness rejection of claim 17 shows that the Stankiewicz and Kazuo reference suggest tracking rest intervals in a vocal/melody track in order to sync a lyric voice (a guide voice) with the rests to avoid overlapping the lyric voice with the melody. Accordingly, the lyric voice would be placed in a rest section before the melody notes start to play. See Kazuo at ¶ 2. The amount of time before would be a function of how long it takes for the lyric voice to be reproduced and the length of the rests. The specific claimed time of 0.5 second would naturally occur as various pieces of music are performed. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Claim 22 depends on claim 17 and further requires the following:
“wherein (a) comprises recording bass sounds based on the beats and rhythms in a first backing sound source layer, or recording string ensemble sounds based on the beats and rhythms in a second backing sound source layer, or recording brass sounds based on the beats and rhythms in a third backing sound source layer.”
Claim 23 depends on claim 17 and further requires the following:
“wherein (a) comprises recording guitar sounds based on the beats and rhythms in a first backing sound source layer, or recording drum sounds based on the beats and rhythms in a second backing sound source layer, or recording bass sounds based on the beats and rhythms in a third backing sound source layer.”
The Stankiewicz reference describes a file that includes multiple backing tracks, including bass, guitars, drums, strings and brass. Stankiewicz at ¶¶ 43, 70, 88, 92. The Examiner takes Official notice of music including string and brass backing. These known types of backing instruments strongly suggest that one of ordinary skill in the art at the time of filing would have modified Stankiewicz’s music file to further include string ensemble and brass backing tracks as desired for a particular orchestration. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claims.
Claim 24 depends on claim 17 and further requires the following:
“wherein (b) comprises recording piano sounds or violin sounds corresponding to lyrics based on the beats and rhythms in the melody sound source layer.”
Stankiewicz’s music file includes a melody/vocal track. Stankiewicz at ¶¶ 43, 70, 88, 92. The Kazuo reference further suggests including a separate guide melody track. Kazuo at ¶ 29. The Examiner takes Official notice of the use of strings and piano as a guide melody instrument. Accordingly, it would have been obvious for one of ordinary skill in the art to use strings or piano as a guide melody instrument track in Stankiewicz’s music file. For the foregoing reasons, the combination of the Stankiewicz, the Kazuo and the Matsumoto references makes obvious all limitations of the claim.
Summary
Claims 9–24 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 8–10 (30 December 2021) includes several remarks concerning the obviousness rejections included in this Office action. Applicant comments that the cited references (i.e., Stankiewicz, Kazuo and Matsumoto) do not teach or suggest the claimed concept of inputting lyrical text, converting the text to a lyric voice having a frequency corresponding to a voice of the user or performer, and outputting the voice and recording the voice in a lyric voice source layer. The Examiner agrees that none of the cited references, as previously applied in the Final Rejection (01 September 2021) expressly describe converting text into a lyrical voice (i.e., synthesizing a lyrical voice from lyrical text) and then outputting and recording the lyrical voice. However, the references suggest doing so as explained in the updated rejections included in this Office action. The Kazuo reference teaches and suggests synthesizing a lyrical guide voice from input text. Kazuo teaches the synthesis and reproduction of the lyrical voice in real time during a karaoke performance. The Matusmoto reference, however, teaches that voices, in general, may be recorded in advance and placed in a MIDI layer, avoiding real-time synthesis, which may be complex or difficult. Given these teachings, it would have been quite obvious for one of ordinary skill in the art to use text-to-speech synthesis to automate lyric voice conversion, and to record the synthesized lyrical voice in advance in a lyric voice MIDI layer to avoid the requirement to perform real-time synthesis. For the foregoing reasons, the Applicant has not shown any error in the Office action, and all the rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/6/2022